DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.  Claims 1, 9 and 17 are independent.  

3.	The IDS submitted on 11/27/2019 has been considered.

Claim Objections
4.	Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roche (US Patent 10,474,640) in view of Batra (US PG Pub. 2019/0205884). 
	As regarding claim 1, Roche discloses An apparatus comprising: 
a network interface configured to receive [[transport]] data of a multi-party [[transport]] process [col. 10 lines 24-57]; and 
a processor configured to identify documents and events that are associated with the multi-party [[transport]] process based on the received [[transport]] data, dynamically determine read and write permissions for the documents and the events of the multi-party [[transport]] process based on predefined roles, and store an identifier of the multi-party [[transport]] process and the dynamically determined read and write permissions in a block on a blockchain [col. 10 lines 24-57].  
Roche does not explicitly disclose the received data and the multi-party process comprising transport data and multi-transport process, respectively.  However, Batra discloses it [para. 3 and 26].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Roche’s process to further comprise transport process, as disclosed by Batra, as an alternative process of a plurality complex industrial processes in which blockchain may be used to store secure information [Batra para. 2-3].

As regarding claim 2, Roche further discloses The apparatus of claim 1, wherein the processor is configured to derive permissions to read and write data to the blockchain for a plurality of parties included in the multi-party transport process based on predefined roles that are mapped to the parties by chaincode of the blockchain [Fig. 9 and col. 20 lines 3-38].  

As regarding claim 3, Roche further discloses The apparatus of claim 1, wherein the processor is further configured to receive a request to access one or more of a document and an event of the multi-party transport process, and grant the request based on the dynamically determined read and write permissions stored in the blockchain [Fig. 9 and col. 20 lines 16-38].  

As regarding claim 4, Roche further discloses The apparatus of claim 1, wherein the processor is further configured to receive a request to access one or more of a document and an event of the multi-party transport process, and deny the request based on the dynamically determined read and write permissions stored in the blockchain [Fig. 9 and col. 20 lines 16-38].  

As regarding claim 6, Roche further discloses The apparatus of claim 1, wherein the network interface is further configured to receive an update of event data of the multi-party process, and store the update of event data and read and write permissions for the update of event data in a block on the blockchain [col. 9 lines 32-39].  

As regarding claim 7, Roche further discloses The apparatus of claim 6, wherein the update of event data comprises a modification to a previously stored document [col. 9 lines 32-39].  
As regarding claim 8, Roche further discloses The apparatus of claim 6, wherein the update of event data comprises a modification to previously determined read and write permissions to an event and its data [col. 9 lines 32-39].  

As regarding claim 9, Roche discloses A method comprising: 
receiving [[transport]] data of a multi-party [[transport]] process [col. 10 lines 24-57]; 
identifying documents and events that are associated with the multi-party [[transport]] process based on the received transport data [col. 10 lines 24-57]; 
dynamically determining read and write permissions for the documents and the events of the multi-party [[transport]] process based on predefined roles [col. 10 lines 24-57]; and 
storing an identifier of the multi-party [[transport]] process and the dynamically determined read and write permissions in a block on a blockchain [col. 10 lines 24-57].  
Roche does not explicitly disclose the received data and the multi-party process comprising transport data and multi-transport process, respectively.  However, Batra discloses it [para. 3 and 26].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Roche’s process to further comprise transport process, as disclosed by Batra, as an alternative process of a plurality complex industrial processes in which blockchain may be used to store secure information [Batra para. 2-3].

As regarding claim 10, Roche further discloses The method of claim 9, wherein the dynamically determining comprises deriving permissions to read and write data to the blockchain for a plurality of parties included in the multi- party transport process based on predefined roles that are mapped to the parties by chaincode of the blockchain [Fig. 9 and col. 20 lines 3-38].  

As regarding claim 11, Roche further discloses The method of claim 9, further comprising receiving a request to access one or more of a document and an event of the multi-party transport process, and granting the request based on the dynamically determined read and write permissions stored in the blockchain [Fig. 9 and col. 20 lines 16-38].  

As regarding claim 12, Roche further discloses The method of claim 9, further comprising receiving a request to access one or more of a document and an event of the multi-party transport process, and denying the request based on the dynamically determined read and write permissions stored in the blockchain [Fig. 9 and col. 20 lines 16-38].  

As regarding claim 14, Roche further discloses The method of claim 9, further comprising receiving an update of event data of the multi-party process, and storing the update of event data and read and write permissions for the update of event data in a block on the blockchain [col. 9 lines 32-39].  

As regarding claim 15, Roche further discloses The method of claim 14, wherein the update of event data comprises a modification to a previously stored document [col. 9 lines 32-39].  

As regarding claim 16, Roche further discloses The method of claim 14, wherein the update of event data comprises a modification to previously determined read and write permissions to an event and its data [col. 9 lines 32-39].  

As regarding claim 17, Roche discloses A non-transitory computer-readable medium comprising instructions, that when read by a processor, cause the processor [col. 23 lines 44-67] to perform a method comprising: 
receiving [[transport]] data of a multi-party [[transport]] process [col. 10 lines 24-57]; 
identifying documents and events that are associated with the multi-party transport process based on the received [[transport]] data [col. 10 lines 24-57]; 
dynamically determining read and write permissions for the documents and the events of the multi-party [[transport]] process based on predefined roles [col. 10 lines 24-57]; and 
storing an identifier of the multi-party [[transport]] process and the dynamically determined read and write permissions in a block on a blockchain [col. 10 lines 24-57].  
Roche does not explicitly disclose the received data and the multi-party process comprising transport data and multi-transport process, respectively.  However, Batra discloses it [para. 3 and 26].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Roche’s process to further comprise transport process, as disclosed by Batra, as an alternative process of a plurality complex industrial processes in which blockchain may be used to store secure information [Batra para. 2-3].

As regarding claim 18, Roche further discloses The non-transitory computer-readable medium of claim 17, wherein the dynamically determining comprises deriving permissions to read and write data to the blockchain for a plurality of parties included in the multi-party transport process based on predefined roles that are mapped to the parties by chaincode of the blockchain [Fig. 9 and col. 20 lines 3-38].  

As regarding claim 19, Roche further discloses The non-transitory computer-readable medium of claim 17, wherein the method further comprises receiving a request to access one or more of a document and an event of the multi-party transport process, and granting the request based on the dynamically determined read and write permissions stored in the blockchain [Fig. 9 and col. 20 lines 16-38].  

As regarding claim 20, Roche further discloses The non-transitory computer-readable medium of claim 17, wherein the method further comprises receiving a request to access one or more of a document and an event of the multi-party transport process, and denying the request based on the dynamically determined read and write permissions stored in the blockchain [Fig. 9 and col. 20 lines 16-38].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433